Case 3:18-cv-00771-RGJ-RSE Document 14 Filed 06/06/19 Page 1 of 1 PageID #: 2145




                                   UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF KENTUCKY
                                        LOUISVILLE DIVISION

                                                                           FILED ELECTRONICALLY
 MARCIA HOUSTON                     )
                                    )
             PLAINTIFF              )
                                    )
 v.                                 )
                                    ) CIVIL ACTION NO. 3:18-cv-00771-RGJ
 CIGNA GROUP INSURANCE aka LIFE )
 INSURANCE COMPANY OF NORTH AMERICA )
                                    )
             DEFENDANT              )
                                    )
                                    )


                                   AGREED ORDER OF DISMISSAL

          Plaintiff, Marcia Houston, and Defendant, Life Insurance Company of North America,

 having settled all claims asserted herein, having agreed to the entry of this Order, and the Court

 being sufficiently advised;

          IT IS HEREBY ORDERED that the above-referenced action be and hereby is dismissed

 with prejudice, and stricken from the Court’s docket, with each party to bear its own costs.

 AGREED TO:

 /s/Robert A. Florio (by DAC with permission)      /s/David A. Calhoun
 Robert A. Florio                                  David A. Calhoun
 1500 Story Avenue                                 Mitzi Wyrick
 Louisville, KY 40206                              WYATT, TARRANT & COMBS, LLP
 Attorney for Plaintiff                            500 West Jefferson Street, suite 2800
                                                   Louisville, Kentucky 40202-2898
                                                   dcalhoun@wyattfirm.com
                                                   mitziwyrick@wyattfirm.com
                                                   Counsel for Defendant, Life Insurance
                                                   Company of North America
 61841166.1



          June 6, 2019
